Citation Nr: 1545655	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-08 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).


FINDING OF FACT

The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

In written statements of record as well as during the June 2014 RO hearing and his June 2015 hearing before the Board, the Veteran asserted that his current bilateral hearing loss was the result of events during his active duty service, to include noise exposure.  He reported that he was exposed to noise from small arms fire, placed charges, machine gun fire, hand grenades, and artillery.  He further asserted that the Army did not provide adequate hearing protection.  During his June 2015 hearing before the Board, the Veteran reported that he went through artillery training or Advanced Individual Training at Fort Sill and was exposed to noise from large vehicles, rifles, grenades, and artillery.  He commented that he had fired both M-14 and M-16 rifles and basically served as a forward observer for the artillery in his duties as a surveyor.  He indicated that he worked in construction and at a meat packing house, for 30 years, with mandatory hearing protection after service.  The Veteran's spouse testified that she had noticed a steady decline in his hearing since service separation.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Moreover, in the case of sensorineural hearing loss, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's DD Form 214 revealed that his military occupational specialty was Surveyor and that he received M-14 and M-16 sharpshooter awards.  

Service treatment records associated with the record are negative for a diagnosis of or treatment for a bilateral hearing loss disability as defined by VA.  38 C.F.R. § 3.385.  In a July 1968 service enlistment examination report, the Veteran's ears were marked as normal on clinical evaluation.  On audiological testing, pure tone thresholds, in decibels, were as follows:  

HERTZ
500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
-5 (5)
-5 (0)
LEFT
0 (15)
15 (25)
-5 (5)
-5 (5)
-5 (0)

(Note: The July 1968 audiometric test results were reported in standards set forth by the American Standards Association (ASA).  The ASA results are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.).

In a November 1970 service separation examination report, the Veteran's ears were marked as normal on clinical evaluation.  On audiological testing, pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
-5
-10
N/A
-10
LEFT
5
0
-10
N/A
-10

In a November 2013 VA examination report, the Veteran indicated that his hearing loss impacted ordinary conditions of daily life, as he had to turn the television volume up.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
20
15
50
55
LEFT
25
25
10
55
20
Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 98 percent in the left ear.  Accordingly, a bilateral hearing loss disability for VA standards was shown.  38 C.F.R. § 3.385.  

The examiner diagnosed bilateral sensorineural hearing loss, opining that the Veteran's hearing loss was not "at least as likely as not (50% probability or greater) caused by or a result of an event in military service".  In the reported rationale, the examiner indicated that the Veteran's hearing had not gotten worse more than 10 decibels from his entrance to his exit physical at least at one of the ratable frequencies.  Citing to literature, the examiner noted that one can expect a threshold change to vary from test to test for as much as 10 decibels.  Therefore, for a threshold shift to be considered a significant change, it must change more than 10 decibels.  As the Veteran's hearing had not changed more than 10 decibels during service, the examiner concluded that it was not "at lease as likely as not" there had been a significant change in hearing, opining that it was not likely the current hearing loss was from military noise exposure.  Citing to additional literature, the examiner highlighted that there was no sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Based on the anatomical and physiological data available on the recovery process following noise exposure, the examiner noted that it was unlikely that such delayed effects occurred.

The examiner further opined that there was no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of his military service, including noise exposure.  It was noted that there was no record of complaint or treatment of the claimed condition in the Veteran's service records.  The examiner reiterated that the Institute of Medicine has stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.

The Board finds the November 2013 VA examination report inadequate, as the VA examiner did not fully consider the Veteran's reports of in-service noise exposure without hearing protection and instead continually cited to literature discussing the unlikeliness that delayed effects occur after noise exposure.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).   

In a June 2014 statement, a private physician, T. A. M., M.D., opined that it was "as likely as not" that the Veteran's hearing loss was due largely, if not entirely, to his service in the Army as an Artillery Surveyor.  The physician indicated that during his time in service, the Veteran was exposed to unmuffled diesel engines, automatic weapons fire, controlled explosions, and turbine engine aircraft, all without the benefit of adequate hearing protection.  It was further noted that the Veteran had not been exposed to any noise of that intensity since leaving active duty.  The physician indicated that the medical opinion was based a review of the Veteran's available medical records, his clinical notes and physical examination of the Veteran, and his training and experience as a physician.

In view of the totality of the evidence, including the Veteran's documented in-service military occupation specialty, current findings of bilateral hearing loss, the decreased probative value of the negative November 2013 VA examination report, the favorable June 2014 private medical opinion, and the competent and credible reports of in-service hazardous noise exposure and declining hearing acuity since separation, the Board finds that the Veteran's current bilateral hearing loss cannot be reasonably disassociated from his military service.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for bilateral hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


